Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 1/20/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one of the references fails to include a publication date as required by 37 CFR 1.97 and 1.98.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (in IDS and hereinafter “Aqua-juraperle”).
Regarding claim 1, Aqua-juraperle teaches a material comprising granular material of 99.1 % of calcium carbonate with a calcium oxide content of less than 1% (none shown on chemical analysis) and the particle size is from 0.5-1.2 mm.
It is noted that Aqua-juraperle fails to teach that the calcium oxide content and the particle size is measured according to specific standards.  However, as the claims are material/composition claims, one skilled in the art would expect the calcium oxide content and the particle size to give the same results regardless of standards or type of testing, or it would have been obvious to expect the Aqua-juraperle particles/granules to meet the claimed standards based upon the Aqua-juraperle data provided in its material data sheet in order to provide a consistent and effective product according to desired specifications. 
It is also noted that how the material is intended to be used (deacidification, filtration, or hardening of liquids) is not given patentable weight. 
It is noted that Aqua-juraperle teaches that the granules are provided in a specific size of 0.5-1.2 mm but fails to provide the oversized/undersized ratio. It is Examiner’s position that one skilled in the art would have found that the product for the size of 0.5-1.2 mm would have nearly all (greater than 90%) of the granules in the given size, or it would have been obvious to classify/sieve the product accordingly in order to provide the desired/advertised size with over 90% of the product being in the advertised size. This is consistent with other products advertising a similar size with over 93% being within the advertised size (Juraperle 0,5-1,2 Technisches Datenblatt, GMBH 2006 (hereinafter Juraperle).
Regarding claims 2-3 and 28-29, Aqua-juraperle teaches that the carbonate material is calcium carbonate material that is 99.1% by weight of the total alkaline earth metal carbonate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”) as applied to claim 1 above, and further in view of .
Regarding claims 4 and 30-31, Aqua-juraperle fails to teach the calcium carbonate material also includes magnesium carbonate in a certain percentage. Gantenbein teaches that calcium carbonate sources can also include natural occurring components such as magnesium carbonate ([0053]).  Juraperle teaches that a natural occurring calcium carbonate material also includes magnesium carbonate at 0.9%. As Aqua-juraperle teaches that calcium carbonate is sourced from ordinary limestone. Gantenbein teaches that depending on the exact source of calcium carbonate, natural occurring magnesium carbonate would also be present and Juraperle teaches that naturally occurring magnesium carbonate would be in a range around 0.9%. Therefore, one skilled in the art would have found it obvious to make the Aqua-juraperle granules from other known limestone sources that would include magnesium carbonate as a naturally occurring components in the claimed ratio as it such calcium carbonate/magnesium carbonate materials are known naturally formed sources of calcium carbonate. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”) as applied to claim 1 above, and further in view of Davis et al. (US 2012/0145640).
Regarding claim 6, the calcium carbonate granules would inherently have a BET surface area but Aqua-juraperle  fails to teach what the BET surface area for its product is.  Davis teaches that greater surface area (BET surface area) the greater ability for the to interact with the contaminants and that calcium carbonate material can be optimized 2/g ([0045]).  Thus, it would have been obvious to modify the calcium carbonate material parameters to have a higher BET surface area in the range claimed in order to allow for greater interaction sites. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”)in view of Davis et al. (US 2012/0145640) as applied to claim 6 above, and further in view of CalCarb R1 Mechanical Data Sheet, Mississippi Lime 2006 (hereinafter CalCarb).
Regarding claim 7, Aqua-juraperle teaches that the bulk density of the material is approximately 1500 kg/m3 (1.5 g/cm3) and does not teach the bulk density in the range of 1.1-1.3 g/cm3. CalCarb teaches a similar calcium carbonate product with the bulk density ranging from 56 lbs/ft3 (0.9 gm/cm3) in loose form to 104 lbs/ft3 (1.67 gm/cm3) depending on how it is packed.  Thus, one skilled in the art would recognize that depending on how well the material is packed, the bulk density for said material would be within the range claimed. As such, one skilled in the art would expect a bulk density in the range claimed if the Aqua-juraperle  composition is more loosely packed than provided by Aqua-juraperle. Such a position is consistent with Kiesendahl (DE 19503913 in IDS) (bulk density/weight of similar calcium carbonate material is from 1.1-1.3 g/cm3 (page 3).
Regarding claim 8, Juraperle does not teach the specific shape of the particles but is Examiner’s position that one skilled in the art would assume said particles are largely spherical in shape as largely spherical shapes is the commonly known (see 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Aqua-juraperle expressly considers the use of granules and the benefit associated with the micro-crystalline structure associated with the granular makeup. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777